Quinn, J.
This is an action to compel the defendant to place plaintiff upon its pension roll and to pay him a pension at the rate of $15 per month from March 5, 1902. The trial court made findings and ordered judgment in favor of plaintiff. From an order denying its motion for judgment notwithstanding the findings, or for a new trial, defendant appealed.
Defendant is a Minnesota corporation, its purpose being to afford relief to such active members of the Minneapolis Fire Department as become sick, injured or disabled, to provide pensions for disabled firemen, and to relieve widows and orphans of deceased members.
November 29, 1889, plaintiff became á member of the Minneapolis Fire Department and remained an active fireman therein until March 5, 1902, at which time he was discharged for cause. Plaintiff was a member of the defendant association during the time he was a member of the fire department, covering a period of a little over 12 years. March 25, 1902, he made application to be placed upon the pension roll of defendant, which was refused. No other steps were taken to enforce his right until the bringing of this action in 1915.
The by-laws of defendant provide, among other things: That firemen who, through injury or sickness, have become so disabled as to be incapacitated for the duties of active firemen, but not so as to render them incapable of performing manual labor, shall be placed on the pension roll and entitled to receive pensions from the time of their retirement at the rate of $15 per month. It is under this provision that plaintiff seeks to recover in this action.
If the plaintiff, while an active fireman, sustained injuries which incapacitated him for the duties of fireman, he was entitled to be placed on the pension roll of the association upon application. A cause of action arose in favor of plaintiff at the time of the refusal of defendant to place *397him upon the pension roll. This action was commenced in 1915, more than 12 years thereafter. The cause of action was barred by the statute of limitations. The defendant is entitled to judgment. It is so ordered.
Reversed.